Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 15-18, 21-22, 25-26, 29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP-2016/074750 to Satoshi et al.
As to claims 15-18, 22, and 26, Satoshi discloses articles made of thermoplastic polyurethanes, in particular an adhesive sheet for protecting (protective cover, claim 22) the image display module of an mobile phone (0002). It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 1048 Hz (google search). Satoshi discloses a thermoplastic polyurethane comprising the reaction product of a polyether polyol, a polycarbonate polyol with a number average molecular weight of 900 derived from 1,4-cyclohexanedimethanol, 1,6-hexanediol, and dimethyl carbonate, and isophorone diisocyanate or 4,4-dicyclohexylmethane diisocyanate (0062, Examples).
As to claim 20, Satoshi discloses difunctional acrylates as chain extenders, such as 1,6- hexanediol dimethacrylate (0091, 0137).
As to claim 21, Satoshi discloses dioctyltinzineodecanate as a suitable catalyst (0135).
As to claim 25, Satoshi discloses processes for producing the articles comprising the TPU.  
As to claim 29, Satoshi discloses polycarbonates prepared from 1,6-hexanediol or 1,4-butanediol.  The selection of the diol component is selected from such a small list as to anticipate the claims.

Claims 15, 26-27, 29, 31-32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Pub. No. 2015/0342276 to Yamasaki et al.
As to claims 15, 26-27, and 29, Yamasaki discloses a thermoplastic polyurethane (0319) that is used for house coatings for smart phones or covers or shock absorbing materials for smartphones (0349) or frames for eyewear (0026) comprising the reaction product of polycarbonate diol based on 1,4-butanediol with a molecular weight of 2,000, chain extender, and polyisocyanate (0861-0863).  It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 1048 Hz (google search).  Accordingly, the shock resistant cover for smart phones comprising the TPU of Yamasaki would have receive or transmit electromagnetic radiation within the claimed frequency.
As to claims 31-32, Yamasaki discloses a TPU with hardness values that range from 70 to 95 Shore A (0585) and a molecular weight of 3,000 to 100,000 (0423).
As to claim 33, Yamasaki discloses the addition of polyurethane fiber to the TPU in amounts of 2 to 40% by weight (0587).
As to claim 34, Yamasaki discloses fiber filler is added to the TPU (0581).

Claim Rejections - 35 USC § 103
Claims 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2016/074750 to Satoshi et al.
As to claims 30-32, Satoshi discloses articles made of thermoplastic polyurethanes, in particular an adhesive sheet for protecting (protective cover, claim 22) the image display module of an mobile phone (0002). It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 10^8 Hz (google search). Satoshi discloses a thermoplastic polyurethane comprising the reaction product of a polyether polyol, a polycarbonate polyol with a number average molecular weight of 900 derived from 1,4-cyclohexanedimethanol, 1,6-hexanediol, and dimethyl carbonate, and isophorone diisocyanate or 4,4-dicyclohexylmethane diisocyanate (0062, Examples).  Satoshi discloses a weight average molecular weight of the polyurethane ranges from 5,000 to 100,000 (0078).  Regarding the claimed properties, the Office realizes that all of the claimed effects or physical properties are not positively stated by the reference.  However, the reference teaches all of the claimed ingredients including the use of polycarbonate diols, chain extenders and diisocyanates.  Therefore, the claimed effects and physical properties, i.e. dielectric loss and hardness values would implicitly be achieved by a composite with all the claimed ingredients.  If it is the applicants’ position that this would not be the case: (1) evidence would need to be provided to support the applicants’ position; and (2) it would the Office’s position that the application contains inadequate disclosure that there is no teaching as to how to obtain the claimed properties with only the claimed ingredients.
Claims 19, 23-24, 28, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over JP-2016/074750 to Satoshi et al. in view of U.S. Patent Pub. No. 2015/0284501 to Wamprecht et al. and “Glass Fibers” to Wallenberger (previously cited by applicant).
As to claim 19, Satoshi discloses articles made of thermoplastic polyurethanes, in particular an adhesive sheet for protecting (protective cover, claim 22) the image display module of an mobile phone (0002). It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 10^8 Hz (google search). Satoshi discloses a thermoplastic polyurethane comprising the reaction product of a polyether polyol, a polycarbonate polyol with a number average molecular weight of 900 derived from 1,4-cyclohexanedimethanol, 1,6-hexanediol, and dimethyl carbonate, and isophorone diisocyanate or 4,4-dicyclohexylmethane diisocyanate (0062, Examples).
Satoshi does not expressly disclose the claimed diisocyanates.
Wamprecht discloses thermoplastic polyurethane elastomers comprising the reaction product of aromatic, aliphatic, or cycloaliphatic diisocyanates including isophorone diisocyanate same as Satoshi or hexamethylene diisocyanate or 4,4-diphenylmethane diisocyanate (0029- 0030).
At the time of filing it would have been obvious to a person of ordinary skill in the art to replace the diisocyanates of Satoshi with the aromatic diisocyanate of Wamprecht to provide the elastomer with improved mechanical properties and based on the tenet wherein it is prima facie obvious to add a known ingredient to a known composition for its known function, i.e. to provide urethane elastomers with the desired properties. In re Lindner 173 USPQ 356; In re Dial et al 140 USPQ 244.
As to claims 23-24, 28, and 34, Satoshi discloses articles made of thermoplastic polyurethanes, in an adhesive sheet for protecting (protective cover, claim 22) the image display module of a mobile phone (0002). It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 10“8 Hz (google search). Satoshi discloses a thermoplastic polyurethane comprising the reaction product of a polyether polyol, a polycarbonate polyol with a number average molecular weight of 900 derived from 1,4-cyclohexanedimethanol, 1,6-hexanediol, and dimethyl carbonate, and isophorone diisocyanate or 4,4-dicyclohexylmethane diisocyanate (0062, Examples).
Satoshi does not expressly disclose TPU articles comprising fibers.
Wamprecht discloses thermoplastic polyurethane elastomers comprising auxiliaries and/or additives including fibrous reinforcing materials including glass fibers (0069, See handbook provided by applicant that teaches the coated glass fibers having the claimed thickness and maximum fiber length distribution to Wallenberger). Accordingly, the position is taken that it would have been obvious to a person of ordinary skill in the art to include the glass fibers taught in Wamprecht and Wallgenberger to reinforce the articles prepared in Satoshi (0069).


Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
Applicant argued that Satoshi does not teach the claimed article.  This is not found persuasive because article as outlined in the instant specification “is a particular item or object constituent: a component part of something.  The applicant claims an article which is a constituent of a device and the adhesive taught in Satoshi is part of the cell phone, i.e. an article that’s part of an device.

Applicant argued that Satoshi does not choose this specific combination of starting materials as instantly claimed or teach the advantageous properties achieved thereby.  This is not found persuasive because the specific combination of starting materials for the TPU is an isocyanate component and a isocyanate-reactive component comprising a polycarbonate having at least two hydroxyl groups and a molecular weight of more than 500 g/mol.  Satoshi discloses a thermoplastic polyurethane comprising the reaction product of a polyether polyol, a polycarbonate polyol with a number average molecular weight of 900 derived from 1,4-cyclohexanedimethanol, 1,6-hexanediol, and dimethyl carbonate, and isophorone diisocyanate or 4,4-dicyclohexylmethane diisocyanate (0062, Examples).  Accordingly, the specific embodiment claimed is preferred in the composition of Satoshi.

Applicant argued that Satoshi does not teach the electromagnetic limitation.  Satoshi discloses articles made of thermoplastic polyurethanes, in an adhesive sheet for protecting (protective cover, claim 22) the image display module of a mobile phone (0002). It is well known in the art that cell phones receive and transmit electromagnetic radiation at a frequency around 8-9 x 10“8 Hz (google search).  Therefore, the article would have the ability to receive or transmit EM radiation.

In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, it would have been obvious to add the fibrous fillers taught in Wamprecht to reinforce the articles of Satoshi. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL L LEONARD whose telephone number is (571)270-7450. The examiner can normally be reached M - F 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING-SIU CHOI can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL L LEONARD/Primary Examiner, Art Unit 1763